Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action 
Applicants’ amendment after final rejection filed 10/15/2021 is acknowledged. Applicants' request for entry into After Final Consideration Pilot Program (AFCP 2.0) is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
	The amendment filed 10/15/2021 is not entered for appeal purposes for the following reasons. 
	2.	The amendment to claims 1 and 12 raises issues requiring consideration and/or search. The scope of claims 1 and 12 has changed. 
	3.	The amendment to claims 1 and 12 has narrowed down the scope of these claims requiring consideration/search. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HAMID R BADR/
Primary Examiner, Art Unit 1791